oi5uprrntr        Gaud
                              2015-SC-000267-KB


INQUIRY COMMISSION
                                                      OATEN-               ZN,..NCroo
                                                                         MOVANT



V.                            IN SUPREME COURT



JASON PAUL PRICE                                                   RESPONDENT
KBA MEMBER NO. 89665




                             OPINION AND ORDER

      The Inquiry Commission petitions this Court to temporarily suspend

Jason Paul Price,, a member of the Kentucky Bar Association, pursuant to

Supreme Court Rule 3.165(1)(b), which permits temporary suspension if there

is probable cause to believe Price's "conduct poses a substantial threat of harm

to his clients or to the public." In support of its petition, the Commission

claims that Price, among other matters, was arrested for trafficking in a

controlled substance. Price, whose bar roster address is 225 Main Street 1A,

Williamsburg, KY 40769, has not responded to the Commission's petition.

      The Commission attached the affidavit of Allen C. Trimble,

Commonwealth Attorney for the 34th Judicial Circuit, to its petition. According

to attorney Trimble, Angie Ballou, a probation and parole officer, reported to

him that one of her supervisees, Hope Grundy, had retained Price to assist in a

child custody matter. According to Ms. Grundy, Price had done nothing on her

case, but he frequently sent text messages requesting more money. In one of
those messages, Price stated that he needed that additional money to bribe

prosecutors and judges in furtherance of Grundy's case. After hearing this,

Trimble contacted the office of Bar Counsel to report Price's alleged

misconduct.

      Trimble also contacted the Williamsburg Chief of Police, Wayne Bird.

Chief Bird then interviewed Ms. Grundy. During the course of the interview,

Ms. Grundy received a text message from Price requesting more money. In a

subsequent exchange of text messages, Price agreed to accept "15 pain pills" in

lieu of a payment of $500.00 in attorney fees. Police officers monitored the

subsequent transaction, arrested Price, and charged him with first degree

trafficking in a controlled substance.

      After reviewing the petition and attorney Trimble's affidavit, we believe

the Commission has supplied us with a reasonable basis to believe that Price

poses a substantial threat of harm to his clients or to the public. SCR

3.165(1)(b). Consequently, the Commission's petition for temporary

suspension is granted.

      ACCORDINGLY, IT IS HEREBY ORDERED:

      (1) Jason Paul Price is temporarily suspended from the practice of law in

          the Commonwealth of Kentucky, effective upon the date of entry of

          this order, pending further order from this Court;

      (2) Disciplinary proceedings against Price may be initiated by the Inquiry

          Commission pursuant to SCR 3.160, unless already begun or Price

          resigns under terms of disbarment;


                                         2
(3) Pursuant to SCR 3.165(5), Price shall, within twenty (20) days from

    the date of the entry of this Opinion and Order, notify in writing all

    clients of his inability to provide further legal services and furnish the

    Office of Bar Counsel with copies of all such letters;

(4) Pursuant to SCR 3.165(6), Respondent shall immediately, to the

    extent reasonably possible, cancel and cease any advertising

    activities in which he is engaged.

All sitting. All concur.

ENTERED: August 20, 2015.




                                   3